Citation Nr: 0941217	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for gout of the 
bilateral feet, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for degenerative joint 
disease, status post left knee injury, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease, status post right knee injury, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971 and from June 1971 to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Winston 
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 20 percent evaluation 
for gout of the bilateral feet; a 10 percent evaluation for  
degenerative joint disease, status post left knee injury; and 
a 10 percent evaluation for degenerative joint disease, 
status post right knee injury.

The Board notes that the Veteran was afforded a hearing in 
August 2009 before the undersigned and the transcript from 
this hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his service-connected gout and 
degenerative joint disease of the bilateral knees have 
worsened since his last examination and that he is entitled 
to increased ratings.  Specifically, he stated that his knees 
are unstable and it is harder to get around and that he has 
had 10 flare-ups of gout in his feet.  The Veteran's most 
recent VA examinations were conducted in September 2006 and 
the case file was not available for review.  The Veteran's 
most recent medical records are dated in October 2007.  A 
review of the 2007 records shows gout flare-ups ranging from 
once a month to three times per month.  The records also 
indicate that the Veteran has severe degenerative joint 
disease of the left knee and moderate knee effusion.  The 
Veteran was also informed by a VA doctor in Durham that he 
should consider undergoing knee replacement.  He testified at 
a hearing before the undersigned that he has missed about 
three to four days of work a month due to his gout and that 
his last treatment was about six months prior to the August 
2009 hearing at the VA Medical Center in Fayetteville.  

Because the Veteran reports increased impairment due to his 
service-connected disabilities and the medical records 
indicate a change, an updated VA examination is needed to 
ascertain the severity of the disability.  See VAOPGCPREC 11-
95 (While the Board is not required to direct a new 
examination simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination.)

Prior to arranging for the Veteran to undergo examinations, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to 
provide the names and addresses of any 
medical provider who has treated him for 
his gout and bilateral knee disabilities 
since October 2007.  Obtain and associate 
with the claims file all pertinent medical 
records pertaining to the Veteran's gout 
and degenerative joint disease of the 
bilateral knees, not already associated 
with the claims file, particularly 
treatment at the VAMC in Fayetteville and 
Durham.  

2.  The Veteran should be scheduled for 
appropriate VA examinations to determine 
the current nature and severity of his 
service-connected gout and bilateral knee 
disabilities.  It is imperative that this 
remand and the claims file be made 
available to the examiner in connection 
with the examination.  A notation to the 
effect that this record review took place 
must be included in the report of the 
examination.  The examiner should also 
discuss whether the Veteran's ability to 
work is restricted by his disabilities, 
and if so to what degree.  

3.  After accomplishing any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal, 
to include consideration of Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If 
the desired benefits are not granted to 
the Veteran's satisfaction, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative, and 
the appropriate time period within which 
to respond should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


